DETAILED ACTION

Information Disclosure Statement
No IDS has been filed.

Drawings
The drawings filed 12/19/2018 are accepted.
Specification
The specification filed 12/19/2018 is accepted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Spitz on 2/24/2021.

The application has been amended as follows: 






		
		


a memory that stores computer executable components; and
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:
a file tracking component that records identities of users that have made at least one modification to a file stored on the data storage system, resulting in a set of recorded users;
a user monitor component that increments respective malware counts stored in respective records of a data structure, each of the respective records being uniquely associated with respective corresponding users of the set of recorded users, in response to a malware scan of the file indicating that the file contains malware, resulting in respective incremented malware counts; and
an access control component that restricts usage of the data storage system by a first user of the set of recorded users in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with the first user exceeding a first threshold;
wherein the file tracking component clears the set of recorded users in response to the malware scan of the file indicating that the file does not contain malware.

9.	(Canceled)

11.	(Currently amended) A method, comprising:
recording, by a device operatively coupled to a processor, user identities that are associated with having made at least one modification to a file stored on a data storage system, resulting in a group of recorded user identities;
in response to a malware scan of the file indicating that the file contains malware, incrementing, by the device, respective malware counts stored in respective records of a data structure, wherein each of the respective records are uniquely associated with respective corresponding ones of the group of recorded user identities, resulting in respective incremented malware counts; [[and]]
in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with a first user identity of the group of recorded user identities being determined to exceed a first threshold, restricting, by the device, usage of the data storage system when the usage is associated with the first user identity; and
in response to the malware scan of the file indicating that the file does not contain malware, clearing, by the device, the group of recorded user identities.

15.	(Canceled)


non-transitory machine-readable 
recording identities of users that have made at least one modification to a file stored on the data storage system, resulting in recorded users;
incrementing respective malware counts stored in respective records of a data structure, each of the respective records being uniquely associated with respective corresponding ones of the recorded users, in response to a malware scan of the file indicating that the file contains malware, resulting in respective incremented malware counts; [[and]]
restricting usage of the data storage system by a first user of the recorded users in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with the first user exceeding a first threshold; and
in response to the malware scan of the file indicating that the file does not contain malware, clearing the recorded users.

18.	(Currently amended) The non-transitory machine-readable 
restricting the usage of the data storage system by the first user by restricting write access to the data storage system by the first user.

19.	(Currently amended) The non-transitory machine-readable 
restricting the usage of the data storage system by the first user by revoking access to the data storage system by the first user.

20.	(Currently amended) The non-transitory machine-readable 
recording the identities of the users in an attribute of the file.
Allowable Subject Matter
Claims 1-8,10-14 and 16-20 are  allowed.


The following is an examiner’s statement of reasons for allowance:  

Eccleston et al ( US 2017/0193201) teaches content management system 106 shown in Fig 1 that maintains a file event history including a plurality of event records as shown in Fig 2 wherein  an identification of a respective user responsible for each respective event is captured in a respective record of the file event history.  In Fig 3, Eccleston discloses a plurality of heuristics that operate on the file event history to determine user errors and/or malware (see  [0053]);  moreover,  Eccleston discloses counting events relating to potential malware in Fig 3 306, 310, 312, and 314.  Eccleston also discloses restricting users in [0033].

Lieblich et al ( US 2006/0020814) a risk management system see [0016] that restricts access of an end user see [0015].  In [0113] Lieblich teaches malware counts in  Table 5 as  "Risk Points",  "Virus recipient",  "10" points referring to  a point system wherein user interactions receive scores such that each user is assigned a risk score and when a risk score exceeds a threshold, that user may be restricted see [0086]

However, with respect to claim 1, 
the prior art of record does not explicitly disclose in light of the other features recited in the independent claims:
a user monitor component that increments respective malware counts stored in respective records of a data structure, each of the respective records being uniquely associated with respective corresponding users of the set of recorded users, in response to a malware scan of the file indicating that the file contains malware

restricts usage of the data storage system by a first user of the set of recorded users in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with the first user exceeding a first threshold

wherein the file tracking component clears the set of recorded users in response to the malware scan of the file indicating that the file does not contain malware


With respect to claim 11, 
the prior art of record does not explicitly disclose in light of the other features recited in the independent claims:
in response to a malware scan of the file indicating that the file contains malware, incrementing, by the device, respective malware counts stored in respective records of a data structure, wherein each of the respective records are uniquely associated with respective corresponding ones of the group of recorded user identities

in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with a first user identity of the group of recorded user identities being determined to exceed a first threshold, restricting, by the device, usage of the data storage system

in response to the malware scan of the file indicating that the file does not contain malware, clearing, by the device, the group of recorded user identities.




claim 17, 
the prior art of record does not explicitly disclose in light of the other features recited in the independent claims:
incrementing respective malware counts stored in respective records of a data structure, each of the respective records being uniquely associated with respective corresponding ones of the recorded users, in response to a malware scan of the file indicating that the file contains malware,  

restricting usage of the data storage system by a first user of the recorded users in response to a malware count of the respective incremented malware counts stored in a record of the data structure that is uniquely associated with the first user exceeding a first threshold; 

in response to the malware scan of the file indicating that the file does not contain malware, clearing the recorded users.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431